Citation Nr: 1642512	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  11-32 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right shoulder strain with acromioclavicular joint arthritis, including as secondary to service-connected cervical degenerative disc disease, C5-C6, C6-C7.

2.  Entitlement to service connection for acromioclavicular joint arthritis, left shoulder, including as secondary to service-connected cervical degenerative disc disease, C5-C6, C6-C7.

3.  Entitlement to service connection for degenerative arthritis, lumbar spine.

4.  Entitlement to service connection for radiculopathy of the right lower extremity (RLE).  

5.  Entitlement to service connection for radiculopathy of the left lower extremity (LLE).

6.  Entitlement to service connection for eye problems, including as secondary to service-connected diabetes mellitus, type II.  

7.  Entitlement to an initial rating in excess of 20 percent for cervical degenerative disc disease, C5-C6, C6-C7. 

8.  Entitlement to a higher initial rating for radiculopathy of the right upper extremity (RUE), rated 20 percent disabling from March 11, 2011 and 40 percent disabling from May 18, 2016, on an extraschedular basis. 

9.  Entitlement to a higher initial rating for radiculopathy of the left upper extremity (LUE), rated 20 percent disabling from March 11, 2011 and 30 percent disabling from May 18, 2016, on an extraschedular basis. 

10.  Entitlement to an initial rating in excess of 20 percent for arthritis of the thumb, left hand, on an extraschedular basis. 

11.  Entitlement to an initial rating in excess of 10 percent for arthritis of the index and long fingers, left hand, on an extraschedular basis. 

12.  Entitlement to an initial rating in excess of 10 percent for arthritis, right hand, status post trauma to the index finger, and thumb laceration, on an extraschedular basis. 

13.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits.



REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served in the U.S. Army from August 1968 to July 1973.  He died on June [redacted], 2016.  

The appellant is the Veteran's surviving spouse.  In late June 2016, she filed a VA Form 21-0847 (Request For Substitution Of Claimant Upon Death Of Claimant) with the intent to continue the Veteran's appeal on all pending claims.  Where a claim is pending at the time of a veteran's death, a request for substitution may be granted if such a request is filed within a year of the death by a living person who is eligible to receive accrued benefits due to the deceased.  38 U.S.C.A. § 5121(a) (West 2014).  Unlike an individual pursuing accrued benefits, a substitute claimant is permitted to submit to VA additional evidence not of record at the time of the veteran's death.  In July 2016, VA granted the appellant's request and, as such, she is now considered and may act as a substitute claimant in support of this appeal.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of July 2011, January 2012, September 2012, April 2013, April 2014 and January 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In April 2016, the Board remanded to the RO the first 12 claims noted on the previous page and a claim of entitlement to service connection for arthritis, left wrist, including as secondary to service-connected radiculopathy of the left upper extremity.  By rating decision dated June 2016, the RO granted the latter claim.  

Following the Board's remand, the Veteran initiated an appeal of the RO's August 2016 denial of entitlement to DIC benefits, necessitating its addition to the above list of issues.  As well, he perfected an appeal of the RO's January 2015 denial of entitlement to an effective date prior to January 1, 2015, for the assignment of a total disability rating based on individual unemployability, which the RO granted by rating decision dated February 2016.   

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2).

The claims of entitlement to service connection for a right shoulder strain with acromioclavicular joint arthritis, including as secondary to service-connected cervical degenerative disc disease, C5-C6, C6-C7, entitlement to service connection for acromioclavicular joint arthritis, left shoulder, including as secondary to service-connected cervical degenerative disc disease, C5-C6, C6-C7, entitlement to a higher initial rating for radiculopathy of the RUE, rated 20 percent disabling from March 11, 2011 and 40 percent disabling from May 18, 2016, on an extraschedular basis, entitlement to a higher initial rating for radiculopathy of the LUE, rated 20 percent disabling from March 11, 2011 and 30 percent disabling from May 18, 2016, on an extraschedular basis, entitlement to an initial rating in excess of 20 percent for arthritis of the thumb, left hand, on an extraschedular basis, entitlement to an initial rating in excess of 10 percent for arthritis of the index and long fingers, left hand, on an extraschedular basis, entitlement to an initial rating in excess of 10 percent for arthritis, right hand, status post trauma to the index finger, and thumb laceration, on an extraschedular basis, and entitlement to DIC benefits are addressed in the REMAND portion of the decision, below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Degenerative arthritis of the lumbar spine was not related to the Veteran's service and did not manifest to a compensable degree within a year of his discharge from service.

2.  Radiculopathy of the RLE was related to the Veteran's back disorder, not his service or a service-connected disability.

3.  Radiculopathy of the LLE was related to the Veteran's back disorder, not his service or a service-connected disability.

4.  Eye problems were not related to the Veteran's service or service-connected 
diabetes mellitus, type II.  

5.  During the Veteran's lifetime, his cervical spine disability involved arthritis and degenerative disc disease, and manifested as stiffness, pain, including on motion, radiculopathy with associated weakness (separately service connected), and motion loss, including forward flexion limited to 15 degrees, but not unfavorable ankylosis or incapacitating episodes of neck symptoms.   

6.  The rating criteria adequately described the level of severity and symptomatology of the Veteran's cervical spine disability.   


CONCLUSIONS OF LAW

1.  Degenerative arthritis, lumbar spine, was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

2.  Radiculopathy of the RLE was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 

3.  Radiculopathy of the LLE was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 

4.  Eye problems were not incurred in or aggravated by service and are not proximately due to or the result of service-connected diabetes mellitus, type II.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015). 

5.  The criteria for entitlement to an initial 30 percent rating for cervical degenerative disc disease, C5-C6, C6-C7, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5242, 5243 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

As explained in the April 2016 remand, in multiple written statements submitted from 2010 to 2016, utilizing what is obviously boilerplate language, the Veteran's representative asserted that there were medical records, including from service, missing from the electronic files, an assertion with which the Board disagreed.  The representative also asserted that another examination was necessary.  Based on this assertion, the Board remanded these claims to the RO for the purpose of affording the Veteran additional examinations.  Since they were conducted, neither the appellant, nor the representative has asserted that they were inadequate.  No further notification or assistance is thus necessary.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that claimant has the burden of proof of showing there has been an error in developing his claim, but also beyond that, showing it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless).  

Analysis

Service Connection 

The appellant seeks grants of service connection for degenerative joint disease of the lumbar spine, radiculopathy of the RLE and LLE and eye problems on a direct basis, as related to the Veteran's active service, or on a secondary basis, as related to a service-connected disability.  See 38 U.S.C.A. § 1110 (service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service); 38 C.F.R. § 3.310(a), (b) (service connection may be granted for a disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury).  

According to written statements he submitted in September 2011, October 2012, November 2012, June 2013, December 2013 and June 2014 and histories reported for purposes of evaluation and treatment, he developed low back pain secondary to a motor vehicle accident in which he was involved in service in October 1972, pain that initially manifested in 1974, which he self-treated until 1995; he later developed radiculopathy in the lower extremities, which he believed was due to the back problems.  

This Veteran asserted an in-service high-speed accident which involved a collision with construction equipment, the blade of which cut his engine in half, resulting in his car being demolished and reduced in size.  Medical professionals initially thought the Veteran was dead, but then transferred him to a civilian hospital.  After his stay there, he reportedly returned to duty and did what had to be done despite his aches and pains.  He alternatively contended that the low back pain initially manifested secondary to an in-service mugging incident.  

The Veteran asserted that he developed eye problems secondary to his service-connected diabetes, which he related to his in-service herbicide exposure while stationed in Korea.  During that time period, staff reportedly feared infiltrators, necessitating that he participate in field maneuvers near the demilitarized zone.  As well, as part of his duties, he was sent to various camps, where he picked up and transported herbicides, used for the purpose of controlling vegetation in the area. 

The appellant's representative requests that the Veteran's lay statements be considered competent and that these claims be resolved in the appellant's favor based on reasonable doubt.

Generally, to prevail in a claim for service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Here, whether considering these claims on a direct, secondary or presumptive basis, the evidence in the Veteran's electronic records fails to satisfy all elements of a claim for service connection.  

Low Back Disability & Radiculopathy

VA treatment records dated since 2001 and reports of VA examinations conducted in October 2011, May 2013 and May 2016 satisfy the current disability element of the claims for service connection for a low back disability and radiculopathy of the RLE and LLE.  They confirm that, prior to his death, the Veteran had a low back disability, variously diagnosed including as lumbar spondylosis, degenerative disc disease in the lumbosacral region, degenerative arthritis and spinal stenosis, and radiculopathy in the RLE and LLE.  

Service treatment records and the Veteran's statements satisfy the in-service incurrence element of these claims.  The former includes references to a minor back injury (bruised ribs and back - not still disabling), albeit pre-service in 1967, when the Veteran was involved in a car accident, a July 1971 mugging incident (no reported back complaints) and an October 1972 car accident (no reported back complaints).  The latter, considered competent, establishes that the Veteran experienced lay-observable back pain in service. 

The record fails to satisfy the nexus element of these claims.  The Veteran served on active duty from August 1968 to July 1973 and, according to his statements, he experienced low back pain during and after this time period.  Available treatment records confirm back care beginning in 2002 and, in 2005, doctors noted radiculopathy in the Veteran's lower extremities, initially characterized as L3-4 radiculopathy.  Multiple medical professionals have addressed this contention, but none has related the Veteran's pre-death low back disability to his service, including the back pain and documented car accident and/or mugging.  In addition, all treatment providers have related the radiculopathy to the nonservice-connected back disability.

In October 2011, a VA examiner acknowledged the Veteran's reported history of the 1972 car accident, not resulting in a specific injury, back pain beginning in the late 1990s, July 2011 x-rays showing minimal degenerative disc disease of the lumbar spine, and a job as a shoe repairmen, which required standing while working.  He diagnosed degenerative arthritis based on x-rays and noted that these findings were consistent with age and habitus - generalized and not involving one specific area of the spine.  Based on these findings and a lack of evidence (reported or documented) of a specific back injury, he concluded that the lumbar spine disability was less likely than not caused by or the result of the 1972 accident.  

In May 2016, an examiner acknowledged the same reported history noted above, on which the Veteran elaborated, the Veteran's report of intermittent post-service auto mechanic work, during which he experienced but ignored his back pain, being on his legs all day long, and the recent development of numbness and tingling radiating into his legs.  Acknowledging the Veteran's reports of in-service back pain, particularly after the car accident, but also after the mugging, which the examiner indicated he did not doubt, the examiner concluded that the back disability was less likely than not related to the Veteran's active service.  He based this conclusion on the following findings: (1) The in-service back injury was minor in severity, not requiring prolonged hospitalization and allowing for a return to full duty; (2) Injury cases such as the one the Veteran described typically resolve, not leading to any back disability; (3) The Veteran reported working on his feet all day; and (4) His type of back disability is commonly associated with aging and years of wear and tear.  Based on the reported history, he found no evidence of in-service aggravation of any preexisting back disability. 

The Veteran's pre-death assertions represent the only evidence establishing a nexus in this case, or more specifically, relating a back disability to the Veteran's active service and the radiculopathy to a service-connected disability.  The Veteran was competent to report when he experienced back pain and numbness and tingling in his legs as these experiences are capable of lay observation.  Unfortunately, however, he did not possess a recognized degree of medical knowledge to attribute these symptoms to a particular disability, back or otherwise.  Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (a layperson is not competent to offer an opinion regarding a medical question when that question may not be resolved through lay observation). 

In the absence of competent evidence linking the Veteran's back disability and associated radiculopathy to his active service, establishing that the lumbar spine arthritis manifested within a year of service, rather than in the 1990s, as reported, or linking the radiculopathy to some other service-connected disability, the Board concludes that degenerative arthritis of the lumbar spine was not incurred in or aggravated by service and may not be presumed to have been incurred in service and the radiculopathy is not proximately due to, the result of, or aggravated by, a service-connected disability.  A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Here, the evidence is not in relative equipoise.  Rather, a preponderance of the evidence is against each of these claims, the benefit-of-the-doubt rule is inapplicable and the claims must be denied. 

Eye Problems

VA treatment records dated since 2003, a report of VA examinations conducted in August 2015 and an April 2016 addendum opinion satisfy the current disability element of the claim for service connection for eye problems.  They include diagnoses of bilateral pseudophakia, epiretinal membrane of the left eye, right posterior vitreous detachment, dermatochalasis, cataracts and glaucoma.  

Service treatment records and the Veteran's statements satisfy the in-service incurrence element of this claim.  The former includes multiple complaints of eye trouble and fuzzy vision.  The latter, considered competent, establishes that the Veteran experienced lay-observable eye difficulties in service.  

The evidence fails to satisfy the nexus element of this claim.  Available treatment records include references to eye problems, initially diagnosed as glaucoma and cataracts, beginning in 2003.  Thereafter, the Veteran was seen for continued eye complaints, which doctors attributed to other diagnoses and, in 2012, underwent cataract surgery.  One medical professional has addressed whether any current eye disability is related to the Veteran's active service, including the documented eye complaints, or his service-connected diabetes, and he did not offer a favorable opinion.

During an August 2015 VA examination, the Veteran reported that he was diagnosed with diabetes in the 1980s and had occasional distorted vision in his left eye.  A VA examiner ruled out a relationship between the Veteran's eye disabilities and service-connected diabetes, the latter presumed to result from the in-service herbicide exposure, on the following bases: (1) There is no evidence establishing the presence of diabetic retinopathy; (2) The pseudophakia (intraocular lens implants) result of the cataract surgery and unrelated to diabetes; (3) The membrane over the left eye, which is likely causing the distortion, is associated with age or prior eye inflammation and unrelated to diabetes; and (4) In the absence of proliferative retinopathy, diabetes does not cause or aggravate this problem. 

In April 2016, the examiner discussed whether any of the Veteran's eye disabilities might be due to his active service.  He acknowledged the Veteran's competent reports of lay-observable in-service eye symptoms, but ruled out a relationship between any such disability and the Veteran's active service.  He based this conclusion on the following findings: (1) The complaints expressed during service related to issues the Veteran was having with spectacle correction and a change in prescription; (2) For years following service, the Veteran underwent eye examinations, none of which revealed an epiretinal membrane; (3) He developed this condition later; (4) The Veteran's cataracts were nuclear sclerotic, graded at a level expected for his age, not the type related to diabetes (cortical or subcapsular); (5) His other eye conditions are related to age; and (6) Diabetes could cause or aggravate an epiretinal membrane, but only when there is evidence of proliferative retinopathy, of which there was none.  

Again, the Veteran's pre-death assertions represent the only evidence of record establishing a nexus in this case, or more specifically, relating a current eye disability to his active service or service-connected diabetes.  The Veteran was competent to report when he was experiencing fuzzy vision as such a symptom is capable of lay observation.  However, as he has no expertise in medicine, he cannot attribute such symptom to a particular disability, eye or otherwise.  

In the absence of competent evidence linking an eye disability to the Veteran's service or his service-connected diabetes, the Board concludes that such disability was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by, a service-connected disability.  The evidence is not in relative equipoise.  Rather, as a preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is inapplicable and the claim must be denied. 

Higher Initial Rating

The appellant seeks a higher initial rating for the Veteran's cervical spine disability on the basis that the 20 percent rating assigned this disability did not accurately reflect its severity.  According to written statements the Veteran submitted in October 2012, November 2012, June 2013 and October 2015, prior to his death, the Veteran experienced neck pain daily, which began to worsen a few years before 2012, producing radiculopathy in the upper extremities, forward flexion limited to 15 degrees, and an inability to turn his head without moving his body and to work as a shoe repairman.  The Veteran asserted that, despite having a high tolerance for pain (he was able to pull his own teeth); he took muscle relaxers for pain relief.  The appellant's representative asks that the appellant be given the benefit of the doubt in the resolution of this claim.  

The Board agrees that the assignment of a higher initial rating is warranted in this case. 

Disability ratings are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability due to damage or infection in the parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40, 4.45. 

Regarding the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45).  Painful, unstable, or maligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Schedular

The Veteran's cervical spine disability involved both arthritis and disc disease.  By rating decision dated September 2012, the RO granted the Veteran service connection for degenerative disc disease of the cervical spine, but assigned that disability an initial 20 percent rating pursuant to DC 5242, which governs ratings of degenerative arthritis of the spine.  DC 5243, which governs ratings of intervertebral disc syndrome (IDS), is also applicable in this case.  

According to the General Rating Formula For Diseases and Injuries of the Spine (general rating formula), all diseases and injuries of the spine other than IDS, including degenerative arthritis of the spine under DC 5242, are to be rated pursuant to the general rating formula.  IDS may be rated under either the general rating formula or the Formula for Rating IDS Based on Incapacitating Episodes (formula for rating IDS).  38 C.F.R. § 4.71a, DCs 5235-5243.

Under the general rating formula, a 20 percent rating is assignable when the forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assignable for forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine. A 40 percent rating is assignable for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

Under the formula for rating IDS, a 20 percent rating is assignable when a veteran has incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IDS Based on Incapacitating Episodes.  For purposes of assigning ratings under the formula for rating IDS, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., at Note 1. 

As asserted, prior to his death, doctors attributed radiculopathy and associated stinging pain and weakness in each upper extremity to the Veteran's cervical spine disability.  Understanding it was more advantageous to rate the Veteran's cervical spine disability under the general rating formula, the RO assigned the cervical spine disability a 20 percent rating under that formula and service connected the Veteran separately for the radiculopathy.  The question is therefore whether the other symptoms of the cervical spine disability were more than 20 percent disabling.

According to histories reported for purposes of treatment and while undergoing VA examinations, during his lifetime, the Veteran's cervical spine disability manifested as neck stiffness, intermittent pain, daily flare-ups of which occurred when the Veteran engaged in certain activities, and limited, painful motion.  These symptoms necessitated medication and certain exercises.  

During treatment visits and VA examinations conducted in December 2006, July 2009, February 2010, June 2011, October 2011, August 2012, May 2013, June 2015 and May 2016, medical professionals confirmed all of the symptoms the Veteran reported and noted that the cervical spine disability was advancing.  One noted motion loss so severe it resulted in forward flexion of the cervical spine limited to 15 degrees.  Specifically, in July 2009 during a VA examination, an examiner noted that the Veteran was able to forward flex his cervical spine from 0 to 15 degrees with pain elicited at 5 degrees.  This finding is sufficient to establish that, during the course of this appeal, the cervical spine disability was 30 percent disabling under the general rating formula.  

There is no evidence indicating that the disability was more than 30 percent disabling at any time during the course of this appeal, whether considered under the general rating formula or the formula for rating IDS.  During the July 2009 VA examination, the Veteran reported flare-ups of cervical spine symptomatology, which the VA examiner characterized as severe, but on that date and thereafter, no medical professional indicated that, during such flare-ups or at any other time, the Veteran had unfavorable ankylosis of the cervical spine.  Ankylosis of this nature is needed to establish entitlement to a rating in excess of 30 percent under the rating formula.  Moreover, although in July 2009, the Veteran reported that he was incapacitated during such flare-ups, treatment records do not support this assertion, including by indicating any doctor-prescribed bedrest.  From that point forward, the Veteran denied incapacitating episodes of neck symptoms.   

Extraschedular 

In certain circumstances, the Board may assign a higher initial rating on an extraschedular basis, but not in the first instance.  When the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Director is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

If the claimant or the evidence raises the question of entitlement to a higher rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  This comparison must take into account the collective impact of all of the claimant's service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (discussing the application of the combined effect analysis and the interplay of the first two elements of Thun).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

Here, by the Veteran asserting interference with employment, albeit primarily due to the separately rated radiculopathy, the question of whether a higher initial rating for the cervical spine disability is raised.  Referral for extraschedular consideration is not, however, necessary.  During the Veteran's lifetime, the rating criteria adequately described the level of severity and symptomatology of this disability.  They contemplated the limitation of motion of the cervical spine secondary to pain and stiffness, in terms of degrees, including during flare-ups and on repetitive use, and allowed for separate ratings for the radiculopathy and related upper extremity pain and weakness.  

Conclusion

The 30 percent rating assigned the Veteran's cervical spine disability is the most appropriate given the evidence of record.  In reaching this conclusion, the Board considered the complete history of the disability at issue as well as the current clinical manifestations and the effect this disability had on the Veteran's earning capacity during his lifetime.  38 C.F.R. §§ 4.1, 4.2, 4.41.  



ORDER

Service connection for degenerative arthritis, lumbar spine, is denied.

Service connection for radiculopathy of the RLE is denied.

Service connection for radiculopathy of the LLE is denied.

Service connection for eye problems, including as secondary to service-connected diabetes mellitus, type II, is denied.  

An initial 30 percent rating for cervical degenerative disc disease, C5-C6, C6-C7, is granted. 


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the remaining claims of entitlement to service connection for a right shoulder strain with acromioclavicular joint arthritis, including as secondary to service-connected cervical degenerative disc disease, C5-C6, C6-C7, entitlement to service connection for acromioclavicular joint arthritis, left shoulder, including as secondary to service-connected cervical degenerative disc disease, C5-C6, C6-C7, entitlement to a higher initial rating for radiculopathy of the RUE, rated 20 percent disabling from March 11, 2011 and 40 percent disabling from May 18, 2016, on an extraschedular basis, entitlement to a higher initial rating for radiculopathy of the LUE, rated 20 percent disabling from March 11, 2011 and 30 percent disabling from May 18, 2016, on an extraschedular basis, entitlement to an initial rating in excess of 20 percent for arthritis of the thumb, left hand, on an extraschedular basis, entitlement to an initial rating in excess of 10 percent for arthritis of the index and long fingers, left hand, on an extraschedular basis, entitlement to an initial rating in excess of 10 percent for arthritis, right hand, status post trauma to the index finger, and thumb laceration, on an extraschedular basis, and entitlement to DIC benefits; however, additional development is needed before the Board can proceed.  

First, during the course of this appeal, the RO assisted the Veteran by affording him VA examinations in support of his claims for service connection for right and left shoulder disorders.  However, the reports of these examinations are inadequate to decide these claims.  Despite being instructed to do so, the VA examiner who evaluated the Veteran in May 2016, before his death, did not provide an opinion on whether the shoulder disorders were proximately due to or the result of his service-connected cervical spine disability, as asserted.  Such an opinion is necessary as treatment records and earlier VA examination reports discuss the Veteran's then shoulder symptoms in conjunction with his service-connected cervical spine disability, thereby raising the question of whether there was a relationship between the two.   

Second, in its April 2016 remand, the Board requested the RO to consider the claims of entitlement to higher initial ratings for radiculopathy of the RUE and LUE, arthritis of the left thumb, arthritis of the left index and long fingers, and arthritis of the right hand on an extraschedular basis.  Such consideration became especially important after the VA examiner who evaluated these conditions in May 2016 found they contributed to causing marked interference with employment.  The RO did not comply with this request, thereby violating Stegall v. West, 11 Vet. App. 268 (1998). 

Third, in a rating decision dated August 2016, the RO denied the appellant DIC benefits, both under 38 U.S.C. § 1318 and § 1312, the latter based on the cause of the Veteran's death.  Thereafter, in a written statement dated September 2016, the appellant filed a notice of disagreement with the denial.  To date, the RO has not issued a statement of the case in response, which is mandated under Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these claims are REMANDED for the following action:

1.  Return this case to the VA examiner who evaluated the Veteran's shoulders in May 2016 for an addendum opinion.  Request the examiner to:

a.  Review the electronic records, paying particular attention to post-service treatment records and VA examination reports discussing the Veteran's shoulder complaints in conjunction with his neck problems.  

b.  Accepting as competent the Veteran's pre-death reports of lay-observable shoulder and neck symptoms, offer an opinion as to whether the Veteran's right and/or left shoulder disability(ies) is(are) aggravated by any service-connected disability, including of the cervical spine.

c.  For each opinion, provide detailed rationale with references to the record.   

d.  If an opinion cannot be expressed without resorting to speculation, indicate in writing in the record why this is the case, including, for instance, by addressing whether there is additional evidence that could be obtained to aid in providing the opinion or whether the limits of medical knowledge have been exhausted, etc....

2.  Ensure the VA examination report complies with the instructions noted above and, if it does not, return it to the examiner for correction.

3.  Determine whether, based on the reports of the May 2016 VA examinations of the Veteran's UE disabilities, referral for extraschedular consideration is necessary. 

4.  Furnish the appellant a statement of the case addressing the issue of entitlement to DIC benefits, including under 38 U.S.C. §§ 1312, 1318.  Notify the appellant and her representative that the Board will not decide this claim unless it is properly perfected for appellate review. 

5.  Readjudicate.  Consider the claims for higher initial ratings on an extraschedular basis only. 

The appellant has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment, particularly given that they have been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (requiring all claims remanded by the Board or the United States Court of Appeals for Veterans Claims to be handled in an expeditious manner).  


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


